UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7570



FREDERICK D. KYLE,

                                              Plaintiff - Appellant,

          versus


ODIE WASHINGTON, Director of D.C.D.C.,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-01-352-3)


Submitted:   November 8, 2001            Decided:   November 20, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Frederick D. Kyle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Frederick Douglas Kyle appeals from the district’s court order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint

without prejudice because he failed to pay the initial partial

filing fee or state that he did not have sufficient assets to pay

the fee required under 28 U.S.C.A. § 1915(b)(1) (West Supp. 2001).

Because Kyle may refile this action and pay the required fee, his

appeal is interlocutory and not subject to appellate review under

Domino Sugar Corp. v. Sugar Workers Local 392, 10 F.3d 1064, 1066-

67 (4th Cir. 1993).     Accordingly, we dismiss the appeal as frivo-

lous.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            DISMISSED




                                   2